              Case
              Case 19-01072-RBR
                   18-19121-RBR Doc
                                Doc 47-1
                                    878 Filed
                                         Filed 08/20/19
                                               08/20/19 Page
                                                        Page 11 of
                                                                of 21
                                                                   21



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:                                                  Chapter 11

1 GLOBAL CAPITAL LLC, et al.,                           Case No. 18-19121-RBR

                     Debtors. 1                         (Jointly Administered)


          DEBTORS’ MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT
         EXECUTED BY AND AMONG THE DEBTORS AND TRAVIS PORTFOLIO,
         LLC, OLIPHANT FINANCIAL, LLC, AND COLLINS ASSET GROUP, LLC

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

move (this “Motion”), pursuant to sections 105(a) and 1107(a) of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 9019(a) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9019-1(A) of the Local Rules of the

United States Bankruptcy Court for the Southern District of Florida (the “Local Rules”), for an

order, substantially in the form attached hereto as Exhibit A, authorizing and approving the

Settlement Agreement (the “Settlement Agreement”), a copy of which is attached hereto as

Exhibit B, with Travis Portfolio, LLC (“Travis”), Oliphant Financial, LLC, and Collins Asset

Group, LLC (collectively, the “Travis Parties”). In support of this Motion, the Debtors state:

                JURISDICTION, VENUE, AND STATUTORY PREDICATES

         1.      The Bankruptcy Court has jurisdiction over this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).


1
    The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
    Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections,
    1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a
    1 West Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (1711). On
    February 19, 2019, the Debtors registered the fictitious names “1GC Collections” and “1 West Collections”
    with the Florida Department of State.
             Case
             Case 19-01072-RBR
                  18-19121-RBR Doc
                               Doc 47-1
                                   878 Filed
                                        Filed 08/20/19
                                              08/20/19 Page
                                                       Page 22 of
                                                               of 21
                                                                  21



        2.     Venue is proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and

1409.

        3.     The statutory and legal predicates for the relief requested herein are sections

105(a) and 1107(a) of the Bankruptcy Code, Bankruptcy Rule 9019(a), and Local Rule 9019-

1(A).

                                    STATUS OF THE CASE

        4.     On July 27, 2018 (the “Petition Date”), the Debtors commenced these chapter 11

cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida (the

“Bankruptcy Court”).

        5.     The Debtors are operating their businesses and managing their affairs as debtors-

in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        6.     No request has been made for the appointment of a trustee or examiner pursuant

to section 1104 of the Bankruptcy Code.

        7.     On September 7, 2018, the Office of the United States Trustee appointed an

official committee of unsecured creditors [ECF No. 138] (the “Committee”).

        8.     On July 26, 2019, the Bankruptcy Court entered an order [ECF No. 818],

approving, among other things, the (a) First Amended Disclosure Statement with Respect to the

Joint Plan of Liquidation of 1 Global Capital LLC and 1 West Capital LLC Under Chapter 11 of

the Bankruptcy Code Proposed Jointly by the Debtors and the Official Committee of Unsecured

Creditors [ECF No. 806] (the “Disclosure Statement”) as providing adequate information

within the meaning of section 1125(a) of the Bankruptcy Code; and (b) procedures for

solicitation of votes to accept or reject the plan of liquidation [ECF No. 805] (the “Plan”) and the




                                                 2
              Case
              Case 19-01072-RBR
                   18-19121-RBR Doc
                                Doc 47-1
                                    878 Filed
                                         Filed 08/20/19
                                               08/20/19 Page
                                                        Page 33 of
                                                                of 21
                                                                   21



tabulation of such votes. The Debtors have since commenced the solicitation process to solicit

votes on, and pursue confirmation of, the Plan.

       9.      A detailed factual background of the Debtors’ businesses and operations, as well

as the events precipitating the commencement of these Chapter 11 Cases, are set forth in the

Debtors’ Chapter 11 Case Management Summary [ECF No. 8].

                          DISPUTE WITH THE TRAVIS PARTIES

       10.     Prior to the commencement of the Chapter 11 Cases, Travis and Debtor 1 Global

Capital LLC (“1GC”) entered into nineteen (19) Merchant Cash Advance Agreements on

various dates and in various amounts (collectively, the “Merchant Agreements”), whereby 1GC

advanced to Travis an aggregate amount of $62,514,229. As of August 13, 2019, Travis remitted

to 1GC an aggregate amount of $13,607,248 on account of the Merchant Agreements.

       11.     Following the commencement of the Chapter 11 Cases, each of the Travis Parties

filed proofs of claim, asserting secured and unsecured claims against the Debtors in an aggregate

amount exceeding $150 million (the “Travis, Collins and Oliphant Proofs of Claim”).

       12.     On March 22, 2019, the Debtors filed the Adversary Complaint for Damages,

Declaratory Judgment, and Disallowance/Subordination of Proofs of Claim against the Travis

Parties, commencing case number 19-01072-RBR (the “Adversary Proceeding”). The Debtors

asserted that the Travis Parties breached the Merchant Agreements by failing to make all

payments when due and refusing to provide documentation as required by the Merchant

Agreements.    As a result, the Debtors pursued, among other things, foreclosure of certain

security interests and recovery of damages, together with interest, costs, and other relief.

       13.     On July 9, 2019, the Debtors filed the Motion to Dismiss Travis Portfolio, LLC’s,

Oliphant, LLC’s, and Collins Asset Group, LLC’s Proofs of Claim [Case No. 19-01072-RBR,




                                                  3
              Case
              Case 19-01072-RBR
                   18-19121-RBR Doc
                                Doc 47-1
                                    878 Filed
                                         Filed 08/20/19
                                               08/20/19 Page
                                                        Page 44 of
                                                                of 21
                                                                   21



ECF No. 31] (the “Motion to Dismiss”), seeking dismissal of the Travis, Collins and Oliphant

Proofs of Claim.

        14.      On August 13, 2019, Judge Erik P. Kimball conducted a successful settlement

conference among the Travis Parties, the Debtors, and the Committee. The parties then entered

into the Settlement Agreement, subject to Bankruptcy Court approval, that resolved the

Adversary Proceeding and the Travis, Collins and Oliphant Proofs of Claim.

                      SUMMARY OF THE SETTLEMENT AGREEMENT 2

        15.      The Settlement Agreement provides that each party to the Settlement Agreement

agrees to compromise and settle their claims against each other. The material terms of the

Settlement Agreement are summarized as follows:

                 a.      The Travis Parties shall cause the sum of $27,500,000.00 in cash (the
                         “Cash Settlement Payment”) to be paid to the Debtors by no later than
                         October 15, 2019, or in the event that the Bankruptcy Court has not
                         entered an Order approving the Settlement Agreement by October 15,
                         2019, then within seven (7) calendar days of entry of a Bankruptcy Court
                         Order approving the Settlement Agreement. Each of the Travis Parties are
                         joint and severally liable for the Cash Settlement Payment. Travis shall
                         continue to make payments to the Debtors in the ordinary course of
                         business as the Travis Parties have been so doing in the course of the
                         Chapter 11 Cases pursuant to the Merchant Agreements until the Cash
                         Settlement Payment is paid to the Debtors, and any such ordinary course
                         payments made on or after August 14, 2019 shall be credited against the
                         Cash Settlement Payment.

                 b.      Upon the filing of this Motion, the Travis Parties, and any and all of their
                         directors, members, managers, officers, owners and shareholders,
                         irrevocably waive and release, without the execution of any further
                         document, any and all claims, including but not limited to those claims
                         against the Debtors as stated in the Travis, Collins and Oliphant Proofs of
                         Claim, whether secured, unsecured or administrative, and whether asserted
                         or unasserted, known or unknown, against the Debtors, the Debtors’
                         bankruptcy estates and the Liquidating Trust (as defined in the Disclosure
                         Statement).

2
    This summary is not a complete statement of all settlement terms contained in the Settlement Agreement. In the
    event of any discrepancy between the terms summarized in this Motion and the terms set forth in the Settlement
    Agreement, the Settlement Agreement controls.


                                                        4
             Case
             Case 19-01072-RBR
                  18-19121-RBR Doc
                               Doc 47-1
                                   878 Filed
                                        Filed 08/20/19
                                              08/20/19 Page
                                                       Page 55 of
                                                               of 21
                                                                  21




               c.      Upon the Debtors’ receipt of the Cash Settlement Payment, the bankruptcy
                       estates, Debtors, Liquidating Trust and their successors release, without
                       the execution of any further document, any and all claims including, but
                       not limited to all Merchant Cash Advance agreements entered into
                       between the parties as referenced in the Adversary Proceeding, whether
                       asserted or unasserted, known or unknown, against the Travis Parties, and
                       any and all of their owners, directors, officers, members, managers,
                       shareholders, employees, including but not limited to each “Travis Party”,
                       as that term is defined in Exhibit C to the Disclosure Statement.

               d.      Within seven (7) calendar days of the receipt of the Cash Settlement
                       Payment, the parties will jointly move for dismissal of the Adversary
                       Proceeding.

       16.     The Debtors believe that the Settlement Agreement is fair and equitable and in the

best interests of their estates, and it will result in $27,500,000.00 in cash being paid by the Travis

Parties to the Debtors, while avoiding the costs and risks of litigating or otherwise resolving the

parties’ disputes. The Settlement Agreement will also result in the dismissal of the Travis,

Collins and Oliphant Proofs of Claim, thereby saving the estates potentially large claims.

                                     RELIEF REQUESTED
       17.     By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A, authorizing and approving the Settlement Agreement.

                              BASIS FOR RELIEF REQUESTED

       18.     Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.” Fed.

R. Bankr. P. 9019(a). Section 1107(a) of the Bankruptcy Code grants a debtor-in-possession the

rights and powers afforded to a trustee serving in a chapter 11 case. See 11 U.S.C. § 1107(a).

Furthermore, section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” See 11 U.S.C. § 105(a).



                                                  5
               Case
               Case 19-01072-RBR
                    18-19121-RBR Doc
                                 Doc 47-1
                                     878 Filed
                                          Filed 08/20/19
                                                08/20/19 Page
                                                         Page 66 of
                                                                 of 21
                                                                    21



         19.    When considering whether to approve a compromise or settlement under Rule

9019, a bankruptcy court must determine if the proposed compromise or settlement is fair,

equitable, reasonable and in the best interests of the debtor’s estate. See Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); In re Se.

Banking Corp., 314 B.R. 250, 272 (Bankr. S.D. Fla. 2004) (holding a bankruptcy court considers

whether a settlement is “fair and equitable”). A bankruptcy court is not required to decide the

merits of claims, but is to assess the probability of succeeding on those claims. See In re

Vazquez, 325 B.R. 30, 35 (Bankr. S.D. Fla. 2005).

         20.    Approval of a settlement or compromise in a bankruptcy proceeding is within the

sound discretion of a bankruptcy court, and will not be disturbed or modified on appeal unless

approval or disapproval is an abuse of discretion. See In re Chira, 367 B.R. 888, 896 n.10 (S.D.

Fla. 2007) (citing In re Air Safety Intern., L.C., 336 B.R. 843, 852 (S.D. Fla. 2005)); In re Arrow

Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is whether the proposed settlement

“fall[s] below the lowest point in the range of reasonableness.” Martin v. Pahiakos (In re

Martin), 490 F.3d 1272, 1274-75 (11th Cir. 2007); In re Arrow Air, Inc., 85 B.R. at 891.

         21.    The Eleventh Circuit established four factors to be considered as additional

guidance when determining whether a settlement or compromise should be approved:

                (i)     The probability of success in litigation;

                (ii)    The difficulties, if any, to be encountered in the matter of collection;

                (iii)   The complexity of the litigation involved and the expense, inconvenience
                        and delay necessarily attending it; and

                (iv)    The paramount interest of the creditors and a proper deference to their
                        reasonable views in the premises.

Wallace v. Justice Oaks II, Ltd. (In re Justice Oaks, II, Ltd.), 898 F.2d 1544, 1459 (11th Cir.

1990).


                                                  6
             Case
             Case 19-01072-RBR
                  18-19121-RBR Doc
                               Doc 47-1
                                   878 Filed
                                        Filed 08/20/19
                                              08/20/19 Page
                                                       Page 77 of
                                                               of 21
                                                                  21



       22.     The Justice Oaks factors weigh in favor of the Court’s authorization and approval

of the Settlement Agreement. Considering the interests of creditors, the relative probabilities of

success, the complex nature and the inherent and uncertain risks of litigation, and the cost,

expense, inconvenience, and delay associated with the same, execution of the Settlement

Agreement is prudent, reasonable, fair and equitable, and reflects the sound and reasonable

business judgment of the Debtor.

       23.     The Debtors believe that the Settlement Agreement will resolve the Adversary

Proceeding and related disputes and claims of the Debtors and the Travis Parties in an efficient

and consensual manner that will avoid costly and lengthy litigation that would reduce the value

of the estates and the recovery of creditors. Each party believes that it possesses meritorious

claims and defenses. Although the Debtors are confident in the merits of their positions, there

can be no guarantee that the Debtors ultimately would be successful in litigation. The Settlement

Agreement takes into account the probabilities of success with respect to the complex issues

raised in the Adversary Proceeding.

       24.     Pursuing litigation is inherently complicated, and the expense, inconvenience, and

delay associated with litigating the claims at issue weigh heavily in favor of settlement. In

addition, the Settlement Agreement is in the best interests of creditors because it ensures a

meaningful recovery from the Travis Parties.

       25.     The agreed-upon terms of the Settlement Agreement are the product of arm’s-

length negotiations between the Debtors and the Travis Parties. Therefore, the Debtors submit

that the terms of the Settlement Agreement are fair and reasonable and entry of the proposed

order will be in the best interests of the Debtors’ estates and creditors.




                                                  7
             Case
             Case 19-01072-RBR
                  18-19121-RBR Doc
                               Doc 47-1
                                   878 Filed
                                        Filed 08/20/19
                                              08/20/19 Page
                                                       Page 88 of
                                                               of 21
                                                                  21



       26.     In light of the foregoing, the Debtors submit that the Settlement Agreement is fair

and equitable, reasonable, and in the best interests of the Debtors’ estates and creditors.

Accordingly, the Debtors respectfully request the Bankruptcy Court approve the Settlement

Agreement.

                                            CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter an

order substantially in the form attached hereto as Exhibit A, (i) granting the Motion,

(ii) authorizing and approving the Settlement Agreement; and (iii) granting such other and

further relief as may be just and proper.

Dated: August 20, 2019                              GREENBERG TRAURIG, LLP

                                                    /s/ John R. Dodd
                                                    Paul J. Keenan Jr.
                                                    Fla. Bar No. 0594687
                                                    keenanp@gtlaw.com

                                                    John R. Dodd
                                                    Fla. Bar No. 38091
                                                    doddj@gtlaw.com

                                                    333 S.E. 2nd Avenue, Suite 4400
                                                    Miami, Florida 33131
                                                    Tel: 305-579-0500
                                                    Fax: (305) 579-0717

                                                    Counsel for the Debtors
                                                    and Debtors-in-Possession




                                                8
Case
Case 19-01072-RBR
     18-19121-RBR Doc
                  Doc 47-1
                      878 Filed
                           Filed 08/20/19
                                 08/20/19 Page
                                          Page 99 of
                                                  of 21
                                                     21



                      EXHIBIT A

                     Proposed Order

                       (Attached)
                Case
                Case 19-01072-RBR
                     18-19121-RBR Doc
                                  Doc 47-1
                                      878 Filed
                                           Filed 08/20/19
                                                 08/20/19 Page
                                                          Page 10
                                                               10 of
                                                                  of 21
                                                                     21




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION
                                       www.flsb.uscourts.gov

In re:                                                     Chapter 11

1 GLOBAL CAPITAL LLC, et al.,                              Case No. 18-19121-RBR

                       Debtors. 1                          (Jointly Administered)


                  ORDER GRANTING DEBTORS’ MOTION FOR APPROVAL
                OF SETTLEMENT AGREEMENT EXECUTED BY AND AMONG
                 THE DEBTORS AND TRAVIS PORTFOLIO, LLC, OLIPHANT
                    FINANCIAL, LLC, AND COLLINS ASSET GROUP, LLC

          THIS MATTER came before the Bankruptcy Court for hearing on ________________ at

_________ upon the Debtors’ Motion for Approval of Settlement Agreement Executed By and


1
    The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
    Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections, 1250
    E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a 1 West
    Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (1711). On February 19,
    2019, the Debtors registered the fictitious names “1GC Collections” and “1 West Collections” with the Florida
    Department of State.
              Case
              Case 19-01072-RBR
                   18-19121-RBR Doc
                                Doc 47-1
                                    878 Filed
                                         Filed 08/20/19
                                               08/20/19 Page
                                                        Page 11
                                                             11 of
                                                                of 21
                                                                   21



Among the Debtors and Travis Portfolio, LLC, Oliphant Financial, LLC, and Collins Asset

Group, LLC [ECF No. [____] (the “Motion”)2 filed by the above-captioned debtors and debtors-

in-possession (collectively, the “Debtors”). By the Motion, the Debtors seek an order, pursuant

to sections 105(a) and 1107(a) of the Bankruptcy Code, Bankruptcy Rule 9019, and Local Rule

9019-1(A), authorizing and approving the Settlement Agreement.

        The Bankruptcy Court, having reviewed the Motion and the Settlement Agreement, finds

that (i) it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and

1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and this Bankruptcy

Court may enter a final order consistent with Article III of the Constitution; (iii) venue is proper

before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in

the Motion is in the best interests of the Debtors, their estates, their creditors and other parties in

interest; (v) notice of the Motion was appropriate under the circumstances and no other notice

need be provided; and (vi) upon review of the record before the Bankruptcy Court, including the

legal and factual bases set forth in the Motion, good and sufficient cause exists to grant the relief

requested. Accordingly, it is

        ORDERED as follows:

        1.       The Motion is GRANTED as set forth herein.

        2.       The Debtors are AUTHORIZED to execute and enter into the Settlement

Agreement, and the Settlement Agreement is APPROVED in its entirety.

        3.       The Debtors are hereby authorized and empowered to take all actions necessary to

implement the relief granted in this Order.




2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to it in the Motion.



                                                         2
            Case
            Case 19-01072-RBR
                 18-19121-RBR Doc
                              Doc 47-1
                                  878 Filed
                                       Filed 08/20/19
                                             08/20/19 Page
                                                      Page 12
                                                           12 of
                                                              of 21
                                                                 21



       4.       This Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or relating to the interpretation or implementation of this Order.

                                         #       #       #

Submitted by:

John R. Dodd, Esq.
Fla. Bar. No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Bankruptcy Court.)




                                                 3
Case
Case 19-01072-RBR
     18-19121-RBR Doc
                  Doc 47-1
                      878 Filed
                           Filed 08/20/19
                                 08/20/19 Page
                                          Page 13
                                               13 of
                                                  of 21
                                                     21



                       EXHIBIT B

                   Settlement Agreement

                        (Attached)
           Case
           Case 19-01072-RBR
                18-19121-RBR Doc
                             Doc 47-1
                                 878 Filed
                                      Filed 08/20/19
                                            08/20/19 Page
                                                     Page 14
                                                          14 of
                                                             of 21
                                                                21



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  www.flsb.uscourts.gov

In re:                                         Chapter 11

1 GLOBAL CAPITAL LLC, et al.,                  Case No. 18-19121-RBR

                  Debtors.                     (Jointly Administered)


1 GLOBAL CAPITAL LLC d/b/a 1 GC                Adv. Proc. No. 19-01072-RBR
COLLECTIONS; and 1 WEST CAPITAL
LLC d/b/a 1 WEST COLLECTIONS,

                 Plaintiffs,

                     v.

TRAVIS PORTFOLIO, LLC; OLIPHANT
FINANCIAL, LLC; and COLLINS ASSET
GROUP, LLC,

                Defendants.


                               SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into on
August 20, 2019, by and among TRAVIS PORTFOLIO, LLC, a Delaware limited liability
company (“Travis”), OLIPHANT FINANCIAL, LLC, a Florida limited liability company
(“Oliphant”), and COLLINS ASSET GROUP, LLC, a Delaware limited liability company
(“Collins”, and collectively with Travis and Oliphant, the “Defendants”, and each, a
“Defendant”); and 1 GLOBAL CAPITAL LLC, a Florida limited liability company (“1 Global”)
and 1 WEST CAPITAL LLC, a Florida limited liability company (“1 West”, and together with 1
Global, the “Debtors”, and each, a “Debtor”). The Defendants and Debtors shall also be referred
to herein collectively as the “Parties”, and individually as a “Party”.

                                            RECITALS

       WHEREAS, between September 28, 2017 and July 17, 2018, Travis and 1 Global
entered into nineteen (19) Merchant Cash Advance Agreements on various dates and in various
amounts (collectively, the “Merchant Agreements”), whereby 1 Global advanced to Travis an
aggregate amount of $62,514,229;




                                              1
            Case
            Case 19-01072-RBR
                 18-19121-RBR Doc
                              Doc 47-1
                                  878 Filed
                                       Filed 08/20/19
                                             08/20/19 Page
                                                      Page 15
                                                           15 of
                                                              of 21
                                                                 21



       WHEREAS, as of August 13, 2019, Travis has remitted to 1 Global an aggregate amount
of $13,607,248 on account of the Merchant Agreements;

        WHEREAS, on July 27, 2018, each of 1 Global and 1 West filed voluntary petitions
under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing
case number 18-19121-RBR (Jointly Administered) (the “Bankruptcy Case”) in the United
States Bankruptcy Court for the Southern District of Florida (the “Bankruptcy Court”);

       WHEREAS, on March 22, 2019, the Debtors filed their Adversary Complaint for
Damages, Declaratory Judgment, and Disallowance/Subordination of Proofs of Claim against
each of the Defendants, commencing case number 19-01072-RBR (the “Adversary
Proceeding”);

       WHEREAS, on July 9, 2019, the Debtors filed their Motion to Dismiss Travis Portfolio,
LLC’s, Oliphant Financial, LLC’s and Collins Asset Group, LLC’s Proofs of Claim [Adv. Proc.
D.E. 31] (the “Motion to Dismiss”);

       WHEREAS, the Defendants filed various proofs of claims against the Debtors
delineating prepetition claims therein; and

        WHEREAS, each Party to this Agreement desires to compromise and settle their claims
against each other, on the terms set forth herein.

        NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, it is hereby agreed by and among the Parties as follows:

        1.      Cash Settlement Payment by Defendants. The Defendants shall cause the sum
of $27,500,000.00 in cash (the “Cash Settlement Payment”) to be paid to the Debtors by no later
than October 15, 2019, or in the event that the Bankruptcy Court has not entered an Order
approving this Agreement by October 15, 2019, then within seven (7) calendar days of entry of a
Bankruptcy Court Order approving this Agreement. Each of the Defendants are joint and
severally liable for the Cash Settlement Payment. Travis shall continue to make payments to the
Debtors in the ordinary course of business as the Defendants have been so doing in the course of
the Bankruptcy Case pursuant to the Merchant Agreements until the Cash Settlement Payment is
paid to the Debtors, and any such ordinary course payments made on or after August 14, 2019
shall be credited against the Cash Settlement Payment. The failure of the Defendants to timely
pay the Cash Settlement Payment in its entirety, net of credits as provided in the previous
sentence, shall be an event of default under this Agreement, and the Debtors and Liquidating
Trust shall have the right to enforce this Agreement in the event of such default or to exercise
any other available remedy at law or in equity arising under this Agreement.

        2.    Waiver and Release of Claims by Defendants Effective as of the Filing of the
9019 Motion. Effective upon the filing of the 9019 Motion (as defined below), the Defendants,
and any and all of their directors, members, managers, officers, owners and shareholders (the
“Defendant Parties”), irrevocably waive and release, without the execution of any further
document, any and all claims, including but not limited to those claims against the Debtors as
stated in the Proof of Claims noted in this Section 2 of this Agreement, whether secured,


                                               2
            Case
            Case 19-01072-RBR
                 18-19121-RBR Doc
                              Doc 47-1
                                  878 Filed
                                       Filed 08/20/19
                                             08/20/19 Page
                                                      Page 16
                                                           16 of
                                                              of 21
                                                                 21



unsecured or administrative, and whether asserted or unasserted, known or unknown, against the
Debtors, the Debtors’ bankruptcy estates and the Liquidating Trust (as defined in the Disclosure
Statement). Pursuant to such waiver and release, within three (3) business days of the filing of
the 9019 Motion, the Defendants shall file a notice of withdrawal of all of the Proofs of Claim
filed by the Defendants in the Bankruptcy Case, including but not limited to the Proofs of Claim
numbered as 10785, 10786, 10791, 10793, 10795, 10798, 10782, and 10830. If the Defendants
or any of the other Defendant Parties have filed a Proof of Claim not listed in this paragraph,
then such Proof of Claim shall be deemed disallowed upon the filing of the 9019 Motion. This
waiver and release of claims, including the withdrawal of the Proofs of Claim, shall remain
effective and irrevocable should the Defendants default on the payment of the Cash Settlement
Payment. Notwithstanding any language to the contrary within this Agreement, if the
Bankruptcy Court fails to approve this Agreement or any subsequent agreement of the Parties
relating to the settlement of all claims of the Parties against each other of any nature or kind, then
the aforementioned numbered Proof of Claims shall not be considered withdrawn and shall be
reinstated and remain of record in the bankruptcy proceeding herein until further adjudication by
the Bankruptcy Court.

        3.     Release of Claims against the Defendants and Dismissal of the Adversary
Proceeding.       Effective upon the Debtors’ receipt of the Cash Settlement Payment, the
bankruptcy estates, Debtors, Liquidating Trust and their successors release, without the
execution of any further document, any and all claims including, but not limited to all Merchant
Cash Advance agreements entered into between the Parties as referenced in the aforestated
Adversary Proceeding, whether asserted or unasserted, known or unknown, against the
Defendants, and any and all of their owners, directors, officers, members, managers,
shareholders, employees, including but not limited to each “Travis Party”, as that term is defined
in Exhibit C to the First Amended Disclosure Statement with Respect to Joint Plan of
Liquidation of 1 Global Capital LLC and 1 West Capital LLC Under Chapter 11 of the
Bankruptcy Code Proposed by the Debtors and the Official Committee of Unsecured Creditors
filed in the Bankruptcy Case on July 22, 2019 [D.E. 806] (the “Disclosure Statement”)
incorporated herein by reference; provided, however, that the foregoing release shall not include
Dale Ledbetter. The Parties shall jointly request that the Bankruptcy Court stay all action in the
Adversary Proceeding pending receipt of the Cash Settlement Payment pursuant to the terms of
this Agreement. Within seven (7) calendar days of the receipt of the Cash Settlement Payment,
the Parties will jointly move for dismissal of the Adversary Proceeding. Upon dismissal of the
adversary proceeding, Defendants are hereby granted a limited power of attorney from the
Debtors to release any UCC lien filed of record on assets of the Defendants for the benefit of the
Debtors.

        4.      Motion to Dismiss. The hearing on the Motion to Dismiss shall be continued
until a date after August 26, 2019, and then shall be cancelled once the waiver and release of
claims by the Defendants set forth above in paragraph 2 becomes effective.

        5.     Bankruptcy Court Approval. This Agreement and the terms set forth herein are
subject to approval by the Bankruptcy Court. On or before August 20, 2019, but after execution
of this Agreement by all of the Parties, the Debtors shall file with the Bankruptcy Court a motion
pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure requesting that the
Bankruptcy Court approve this Agreement (the “9019 Motion”).


                                                  3
            Case
            Case 19-01072-RBR
                 18-19121-RBR Doc
                              Doc 47-1
                                  878 Filed
                                       Filed 08/20/19
                                             08/20/19 Page
                                                      Page 17
                                                           17 of
                                                              of 21
                                                                 21



        6.      Representations and Warranties. Each Party hereby represents and warrants to
the other Parties that:

        (a)    It has the full right, corporate power and authority to enter into this Agreement, to
grant the waivers and releases contained herein and to perform its obligations hereunder (subject
to approval of the Bankruptcy Court in the case of the Debtors);

        (b)    the execution of this Agreement by the individual whose signature is set forth at
the end of this Agreement on behalf of such Party, and the delivery of this Agreement by such
Party, have been duly authorized by all necessary corporate action on the part of such Party; and

       (c)     this Agreement has been executed and delivered by such Party and (assuming due
authorization, execution and delivery by the other Party hereto) constitutes the legal, valid and
binding obligation of such Party, enforceable against such Party in accordance with its terms.

       7.      Miscellaneous.

        (a)     All notices, requests, demands, claims and other communications hereunder shall
be in writing in English and shall be (i) transmitted by hand delivery, or (ii) mailed by first class,
registered or certified mail, postage prepaid, or (iii) transmitted by overnight courier, or (iv) by
an attachment to electronic mail, and in each case, at the address set forth below:

               Debtors:

               Paul J. Keenan Jr., Esq.
               Greenberg Traurig, P.A.
               333 S.E. 2nd Avenue, Suite 4400
               Miami, Florida 33131
               E-mail: keenanp@gtlaw.com

               Defendants:

               Steven Fender, Esq.
               101 NE 3rd Avenue, Suite 1500
               Ft. Lauderdale, Florida 33301
               E-mail: steven.fender@fender-law.com

        (b)     This Agreement and all matters arising out of or relating to this Agreement are
governed by, and construed in accordance with, the laws of the State of Florida, without regard
to the conflict of laws provisions of such State that would cause the laws of another State to be
applied.

        (c)     The Bankruptcy Court shall retain jurisdiction with respect to all matters arising
from or related to this Agreement; provided, however, if the Bankruptcy Court does not exercise
jurisdiction, then any legal suit, action or proceeding arising out of or relating to this Agreement
must be instituted in the federal courts of the United States of America or the courts of the State
of Florida, in each case located in or for the City of Ft. Lauderdale and County of Broward, and


                                                  4
             Case
             Case 19-01072-RBR
                  18-19121-RBR Doc
                               Doc 47-1
                                   878 Filed
                                        Filed 08/20/19
                                              08/20/19 Page
                                                       Page 18
                                                            18 of
                                                               of 21
                                                                  21



each Party irrevocably submits to the exclusive jurisdiction of such courts in any such suit, action
or proceeding.

      (d)   This Agreement, and each of the terms and provisions hereof, may only be
amended, modified, waived or supplemented by an agreement in writing signed by each Party.

        (e)    This Agreement may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of an executed
counterpart of this Agreement electronically or in PDF format shall be effective as delivery of an
original executed counterpart of this Agreement.

         (f)   Upon the entry of an Order by the Bankruptcy Court approving this Agreement,
this Agreement constitutes the sole and entire agreement of the Parties with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect to such subject
matter, including but not limited to the Terms of Settlement (August 13, 2019) executed by the
Parties.

       (g)     The Recitals aforestated are incorporated herein by reference.

                                   [Signature pages to follow.]




                                                 5
Case
Case 19-01072-RBR
     18-19121-RBR Doc
                  Doc 47-1
                      878 Filed
                           Filed 08/20/19
                                 08/20/19 Page
                                          Page 19
                                               19 of
                                                  of 21
                                                     21
Case
Case 19-01072-RBR
     18-19121-RBR Doc
                  Doc 47-1
                      878 Filed
                           Filed 08/20/19
                                 08/20/19 Page
                                          Page 20
                                               20 of
                                                  of 21
                                                     21
                   Case
                   Case 19-01072-RBR
                        18-19121-RBR Doc
                                     Doc 47-1
                                         878 Filed
                                              Filed 08/20/19
                                                    08/20/19 Page
                                                             Page 21
                                                                  21 of
                                                                     of 21
                                                                        21




        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
written above.


TRAVIS PORTFOLIO, LLC                                 1 GLOBAL CAPITAL LLC


____________________________                          ____________________________
By:                                                   By:
Its:                                                  Its:


OLIPHANT FINANCIAL, LLC                               1 WEST CAPITAL LLC


__________ _________________                          ____________________________
By:   ROBERT A. MORRIS                                                  By:
Its:  PRESIDENT                                             Its:


COLLINS ASSET GROUP, LLC


____________________________
By:
Its:




                                           6
